 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM DAWES,                                      Case No.: 19cv1524 AJB (NLS)
12                                     Petitioner,
                                                         ORDER: (1) GRANTING MOTION
13   v.                                                  TO PROCEED IN FORMA
                                                         PAUPERIS; and (2) DISMISSING
14   THE PEOPLE, Warden,
                                                         CASE WITHOUT PREJUDICE AND
15                                   Respondent.         WITH LEAVE TO AMEND
16
17         Petitioner, a pre-trial detainee proceeding pro se, has filed a petition for writ of
18   habeas corpus pursuant to 28 U.S.C. § 2241 together with a motion to proceed in forma
19   pauperis.
20                     MOTION TO PROCEED IN FORMA PAUPERIS
21         Petitioner has $0.20 on account at the California correctional institution in which
22   he is presently confined. Petitioner cannot afford the $5.00 filing fee. Thus, the Court
23   GRANTS Petitioner’s application to proceed in forma pauperis, and allows Petitioner to
24   prosecute the above-referenced action without being required to prepay fees or costs and
25   without being required to post security. The Clerk of the Court shall file the Petition for
26   Writ of Habeas Corpus without prepayment of the filing fee.
27   ///
28   ///

                                                     1
                                                                                   19cv1524 AJB (NLS)
 1                                 BASIS FOR THE PETITION
 2         Petitioner filed this action pursuant to 28 U.S.C. § 2241. He is currently a pretrial
 3   detainee in the San Diego County Jail awaiting trial and thus 28 U.S.C. § 2241 may be
 4   the proper vehicle to challenge such a detention. Petitioner also states in his petition,
 5   however, that he is challenging a conviction from Orange County Superior Court which
 6   occurred in 2008. (Pet., ECF No. 1 at 1.) Orange County is within the jurisdictional
 7   boundaries of the United States District Court for the Central District of California,
 8   Southern Division, not the United States District Court for the Southern District of
 9   California. See 28 U.S.C. § 84(c)(3). Further, Petitioner states he is challenging a
10   conviction or state criminal proceeding based on “double jeopardy, being tried again for
11   competency of murder case from 2005 which has been closed since 2010,” and gives two
12   case numbers, San Diego Superior Court case no. SCS287189 and California Supreme
13   Court case no. S254694. According to the San Diego County Sheriff’s website,1
14   Petitioner is currently in custody in case no. SCS287189 for various crimes committed
15   while he was in prison. The California Supreme Court website2 states that a petition for
16   writ of habeas corpus was denied on June 19, 2019, but provides no further information.
17         In short, it is unclear what conviction or proceeding Petitioner is challenging,
18   whether he is challenging his detention as a pre-trial detainee or his detention pursuant to
19   a judgment of a state court, and whether 28 U.S.C. § 2241 or 28 U.S.C. § 2254 is the
20   proper vehicle to pursue his claims. See White v. Lambert, 370 F.3d 1002, 1006-07 (9th
21   Cir. 2004) (holding that section 2254 is the proper jurisdictional basis for a habeas
22
23
     1
       San Diego County Sheriff maintains a website entitled “Who’s In Jail” which provides
24   information on San Diego County inmates. See
25   https://apps.sdsheriff.net/wij/wijDetail.aspx?BookNum=%2fTrm6M0WP1mTwssSLzXX
     Z4CiL5s2dHhf6%2bNp3PWI2ws%3d
26   2
       See
27   https://appellatecases.courtinfo.ca.gov/search/case/mainCaseScreen.cfm?dist=0&doc_id=
     2281253&doc_no=S254694&request_token=NiIwLSIkTkw3WyBZSCJdSEJIMEA0UD
28   xTJiNeXzNSMCAgCg%3D%3D

                                                   2
                                                                                  19cv1524 AJB (NLS)
 1   petition brought by an individual “in custody pursuant to a state court judgment” and is
 2   properly understood as “in effect implement[ing] the general grant of habeas corpus
 3   authority found in § 2241 as long as the person is in custody pursuant to the judgment of
 4   a state court, and not in state custody for some other reason, such as pre-conviction
 5   custody, custody awaiting extradition, or other forms of custody that are possible without
 6   a conviction.”)
 7                                         CONCLUSION
 8         It is unclear to the Court whether 28 U.S.C. § 2241 is the proper vehicle for
 9   Petitioner’s claims. Accordingly, the Court DISMISSES this case without prejudice and
10   with leave to amend. If Petitioner seeks to challenge his pre-trial detention, he may file
11   an amended petition pursuant to 28 U.S.C. § 2241 no later than October 21, 2019. If
12   Petitioner seeks to challenge a state court conviction he must file a petition for writ of
13   habeas corpus pursuant to 28 U.S.C. § 2254 which will be given a new case number. The
14   Clerk of Court is directed to mail Petitioner a blank First Amended Petition pursuant
15   to 28 U.S.C. § 2241 form and a blank Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 form together with a copy of this Order.
17         IT IS SO ORDERED.
18   Dated: September 10, 2019
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                   19cv1524 AJB (NLS)
